Case: 2:11-cv-01016-EAS-MRM Doc #: 2569 Filed: 09/30/19 Page: 1 of 1 PAGEID #: 129686




                                                          Sept. 30, 2019

  Office of the Clerk
  Joseph P. Kinneary U.S. Courthouse
  Room 121
  85 Marconi Boulevard
  Columbus, Ohio 43215

  To Whom It May Concern,

  For an Associated Press story on Ohio's ongoing lethal injection litigation, I'm
  requesting a copy of ECF No. 2293, page ID 111801-02, in case No. 2:ll-cv-
  01016, as referenced in Judge Michael Merz' opinion on Sept. 30, 2019, ECF No.
  2566, Decision and Order Regarding Continued Anonymity of DRC Employee #1
  (page 9).


                                                          Sincerely,




                                                          Andrew Welsh-Huggins
                                                          awelsh(a)ap.org
                                                          w. 614-221-5134
                                                          c. 614-595-7745
